Citation Nr: 1202274	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a right thumb disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1973 to May 1977 and from August 1981 to September 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In June 2009, the Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's file.  In September 2009 and September 2010, the Board remanded the claim for additional development. 

In November 2011, the Veteran's request for an extension of time in which to file additional evidence was received; but on a form submitted with his statement he understood that his case would be returned to the Board if evidence was not submitted within 30 days.  He has since not submitted any other evidence.  


FINDING OF FACT

A right thumb disability was not affirmatively shown to have had onset during service; right thumb carpometacarpal joint arthritis as a chronic disease was not manifested to a compensable degree within one year from the date of separation from active duty service in September 1997; the current right thumb disability, including carpometacarpal joint arthritis, is unrelated to an injury, disease, or event of active service origin; and the current right thumb disability was not caused by or made worse by the service-connected left thumb disability.  





CONCLUSION OF LAW

A right thumb disability is not due to injury or disease that was incurred in or aggravated by service; right thumb carpometacarpal joint arthritis as a chronic disease may not be presumed to have been incurred in service; and a right thumb disability is not proximately due or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 





The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in February 2008.  The Veteran was notified of the type of evidence to substantiate the claim for service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The Veteran was also notified of the provisions for the effective date of a claim and for the degree of disability assignable for the claim. 

As for content and timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of a claim for service connection). 

To the extent the VCAA notice did not include the information and evidence to substantiate a claim of secondary service connection, the VCAA notice was inadequate.  







See Mayfield v. Nicholson, 19 Vet. App. 103, 116, 122 (2005) rev'd in part by Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir.2006) (The omission of a key element, that is, evidence needed to substantiate a claim, has an adverse or prejudicial effect on the ability of a claimant to meaningfully participate in the processing of the claim and essential fairness of the adjudication; an error is prejudicial when the error affects a substantial right so as to injure an interest that the statutory or regulatory provision involved was designed to protect such that the error affects the essential fairness of the adjudication; and under such circumstances, VA has the burden to show that the prejudicial error did not affect the essential fairness of the adjudication.).  A lack of prejudice may be shown by demonstrating that the purpose of the notice was not frustrated, for example, that a reasonable person could be expected to understand from the notice provided what was needed.  Mayfield at 121. 

After the rating decision by the RO in October 2008, denying service connection on a direct basis, on appeal to the Board, in September 2009, the Board remanded the claim for development of the claim on a secondary basis.  The Veteran was afforded a VA examination in October 2009, which included an opinion on secondary service connection.  The additional evidence, pertaining to secondary service connection was considered by the RO and addressed in the supplement statement of the case in November 2009.  The Veteran's representative submitted additional argument in April 2010.  In September 2010, the Board remanded the claim again for additional development, and the additional evidence was considered by the RO and addressed in the supplement statement of the case in September 2011.  The Veteran's representative submitted additional argument in December 2011.  

Although the VCAA notice was defective, the Veteran has not been prejudiced by the error because the Veteran had a meaningfully opportunity to participate effectively in the processing of the claim as he was afforded the opportunity to submit additional argument and evidence as the claim of secondary service connection was being developed. 



As the Veteran's interest that the VCAA notice was designed to protect was not affected, that is, the essential fairness of the adjudication was not affected because the Veteran had the opportunity to submit such additional evidence and argument, the Board finds no evidence that the Veteran has been prejudiced by inadequate VCAA notice. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran was given an opportunity to testify at a personal hearing before the undersigned in June 2009.  The RO obtained the service treatment records.  The Veteran himself submitted private records from Ogden Regional Medical Center and Ogden Orthopedic Specialists, as well as records related to a worker's compensation claim.  He has not identified any other pertinent evidence for the RO to obtain on his behalf. 

VA has conducted medical inquiry in an effort to substantiate the Veteran's claim.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA examinations in October 2009 and in September 2010.  The examinations and medical opinions contain sufficient factual detail and medical analysis such that the Board can rely on the reports and medical opinions to make a fully informed decision on the claim.  For these reasons, the reports and medical opinions are adequate. 

As there is no indication of the existence of additional evidence to substantiate the claims no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  






REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be warranted for disability proximately due to or the result of a service-connected disorder and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 







Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show that the claimed disability was the result of participation in combat with the enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).  




Facts and Analysis

The Veteran contends that his right thumb disability developed after heavy gripping, lifting, pinching, and twisting repetitions as an aircraft mechanic for over 20 years.  He asserts that he has the same problems with his right thumb as he has with his left thumb for which service connection has already been established.  He states that his right thumb symptoms did not emerge until after his military discharge in September 1997.  At his hearing, he testified that symptoms in relation to his right thumb first appeared in 2007.  

The service treatment records, while indicating some right hand complaints, do not show any complaint, finding, or diagnosis of a right thumb abnormality.  The records show that in July 1982 the Veteran was seen for complaints of right hand pain in the 4th and 5th fingers.  There was no injury.  The diagnosis was hand pain of questionable etiology.  A hand X-ray was normal.  The Veteran was seen again 10 days later and the diagnosis was resolved right 4th metacarpal phalangeal pain.  In August 1990, the Veteran sustained soft tissue trauma to the 5th finger of his right hand.  In September 1992, he was seen for a right hand laceration.  X-rays were normal.  On retirement  physical examination in January 1997, the upper extremities were evaluated as normal.  

On the basis of the service treatment records alone, a right thumb disability was not affirmatively shown to have had onset during service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.303(a) is not established. 

After service, private medical records show that the Veteran began having problems with his right thumb in about February 2007.  The assessment was worsening arthritis at the carpometacarpal joint of the right thumb.  X-rays of the right thumb in March 2007 showed carpometacarpal joint narrowing with osteophyte formation and subluxation.  




In November 2007, the Veteran underwent right thumb ligament reconstruction, interposition arthroplasty, and tendon transfer.  The postoperative diagnosis was right thumb carpal metacarpal joint arthritis.  Records thereafter show a diagnosis of carpometacarpal joint arthrosis. 

Records from the Office of Workers' Compensation Programs, dated in August 2008, indicate that the Veteran had worked as an aircraft mechanic for almost 30 years and that he described gradually progressing symptoms that were worse in the left hand.  In a review of the medical records, it was noted that in February 2007 the Veteran reported progressive symptoms in the right thumb and that X-rays in March 2007 showed degenerative change with subluxation.  

As there is no competent evidence during service or since service that a right thumb disability was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  As earlier noted, the Veteran testified that his right thumb symptoms initially appeared in 2007.  

After service, right thumb carpometacarpal joint arthritis was first documented in 2007, beyond the one-year presumptive period for manifestation of arthritis as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309. 

As for service connection based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), there is no competent evidence that links any right thumb disability, including carpometacarpal joint arthritis of the right thumb, to an injury or disease or event in service or to a service-connected disability.  The Veteran's right thumb diagnosis was rendered 10 years after his discharge from service.  Of record are private and VA medical opinions addressing the issue of whether there was a relationship between his disability and service.  



In February 2007, the Veteran's private physician at Ogden Orthopedic Specialists stated that the same heavy repetitive work that had caused the Veteran's left thumb degeneration had also caused the right thumb degeneration.  In March 2008, it was noted that the Veteran's previous work as an aircraft mechanic for the past 30 years had led to the development of bilateral thumb carpometacarpal joint arthritis for which he had undergone joint arthroplasties, reconstruction of the ligaments, and tendon transfers in order to stabilize the thumbs.  

On VA examination in October 2009, the VA examiner noted the Veteran's occupation as an aircraft mechanic for 30 years, both in service and after service.  The VA examiner concluded that there was less than 50 percent probability that the current right thumb disability was either related to the right hand complaints in service or caused by or aggravated by the service-connected left thumb disability.  The VA examiner stated that there was no reason that the left thumb arthritis would have caused the right thumb to develop arthritis.  The VA examiner noted that the in-service notations of right hand did not involve the right thumb and that the Veteran did not report problems with the right thumb until 2007.  

On VA examination in September 2010, the VA examiner reviewed the file as well as pertinent medical literature regarding hand arthritis and the risk factors and natural progression of the disease.  The VA examiner considered that the Veteran was an aircraft mechanic during service for 20 years and after service for many years, which required repetitive hand motion and use of vibrating hand tools.  The VA examiner expressed the opinion that there was less than 50 percent probability that the Veteran's current right thumb disability was caused by his mechanic work while in service.  The VA examiner considered the risk factors for arthritis, which included possible genetics, age, and occupational hazards such as those consistent with mechanic work and repetitive use.  The VA examiner noted that the Veteran's case involved multiple risk factors with multiple potential causes.  The VA examiner found the Veteran's age to be the strongest risk factor, as well as the fact that the Veteran continued his mechanic work after service with his symptoms not showing up until 10 years after service. 


The VA examiner stated that it was impossible to determine without speculation whether the mechanic work in service was a stronger risk than the mechanic work performed after service.  He found age-related changes in the natural progression of the Veteran's condition to be the "stronger risk factor."

As noted, there are medical opinions for and against the claim.  The Veteran's private physician attributed the Veteran's s right thumb disability to heavy and repetitive work as an aircraft mechanic for 30 years, first in the service and then after service.  Two VA examiners found no association between the right thumb disability and service or to the service-connected left thumb.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

As for the private medical opinion, the physician did not account for the fact that there was no documented right thumb complaint in service or until 2007, ten years after service.  The physician concluded that the right thumb disability had the same etiology as the service-connected left thumb disability based on the demands of the Veteran's occupational duties.  A review of the service treatment records show actually left thumb complaints in service with a diagnosis of carpometacarpal injury.  There was no such documentation for the right thumb.  Further, the physician provided no rationale for the opinion except for noting the Veteran's service and post-service job as an aircraft mechanic, and did not consider any other risk factors that may have led to the development of the right thumb carpometacarpal joint arthritis.  A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 


As for the VA medical opinions in 2009 and in 2010, the VA examiners noted the absence of any right thumb complaints during service and for many years after service, despite the Veteran's continued work as an aircraft mechanic.  The VA examiners expressed the opinion that it was not likely (less than 50 percent probability) that the right thumb disability, diagnosed as carpometacarpal joint arthritis, was related to the Veteran's service or to the service-connected left thumb disability, explaining that there were other risk factors with several potential causes for the current right thumb disability.  In formulating the opinions, the VA examiners accounted for the significant facts in the record and provided rationale for the conclusion reached in the opinions. 

As for the VA examiner's statement that it was impossible to determine without speculation whether the mechanic work in service was a stronger risk than the mechanic work performed after service, the VA examiner did find age-related changes in the natural progression of the Veteran's condition to be the stronger risk factor.

Although the VA examiner was unable to offer an opinion on whether the in-service  or post-service occupational hazards as a aircraft mechanic were a risk factor without resorting to speculation, the opinion is adequate because the VA examiner considered all the procurable and assembled evidence with the duty to assist in developing the facts having been fulfilled and reviewed the medical literature, regarding hand arthritis, so that the opinion reflects the limitations of knowledge in the medical community.  See Jones v. Shinseki, 23 Vet. App. 382, 388- 91 (2010) (The duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  The VA examiner's opinion is therefore evidence against the claim. 







As the opinion of the private physician did not have same level of thoroughness and detail as the opinions of the VA examiners, the Board finds that the opinions of the VA examiners are more persuasive than the private medical opinion and the opinions of the VA examiners are given more probative value or weight than the opinion of the private physician.    

As for the Veteran's statements attributing his current right thumb disability to service, although he is competent to describe symptoms of a disability, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge), right thumb carpometacarpal joint arthritis is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, carpometacarpal joint arthritis is not a simple medical condition, because it cannot be perceived through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).  Rather, its presence is confirmed by X-rays, as was done in this case in 2007.  For this reason, the Board determines that right thumb carpometacarpal joint arthritis is not a simple medical condition that the Veteran as a lay person is competent to identify. 







To extent the Veteran offers an opinion that he suffered an injury during service which later resulted in carpometacarpal joint arthritis, as the Veteran is not competent to assert that he has arthritis and as arthritis is not a simple medical condition, any inference, that is, an opinion based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer an opinion on whether his claimed disability is related to service.  To this extent, any statement of the Veteran to this effect is excluded or not admissible, that is, the statements are not to be considered as evidence in support of the claim.

And while the Veteran is competent to report a contemporaneous medical diagnosis and he is competent in describing symptoms that support a later diagnosis by a medical professional, Jandreau at 1377, the Veteran has not submitted any such evidence that establishes a diagnosis of a right thumb disability before 2007.  And the Board has discounted the opinion of the private physician that related the right thumb disability to service.  

In sum, considering all the evidence, including the lay and medical evidence, there is not an affirmative onset during service of a right thumb disability; there is not continuity of symptomatology under 38 C.F.R. § 3.303(b); there is not service connection based on a post-service initial diagnosis under 38 C.F.R. § 3.303(d); and there is not a disability proximately due to or the result of a service-connected disability under 38 C.F.R. § 3.310(a). 











As the preponderance of the evidence is against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a right thumb disability is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


